 

Board Observer Agreement

This agreement (the “Agreement”) is made effective as of February 26, 2020, by
Biomerica, Inc., a Delaware corporation (the “Company”), and Palm Global Small
Cap Master Fund LP, a Cayman Islands limited partnership (the “Investor”).

WHEREAS, pursuant to and subject to the terms and conditions of that certain
Stock Purchase Agreement by and among the Company, the Investor and the other
Purchasers party thereto, dated as of February 21, 2020 (as amended, modified,
or supplemented, the “Purchase Agreement”), the Company has agreed to issue and
sell to the Investor, and the Investor has agreed to purchase from the Company,
certain shares (the “Shares”) of Series A Convertible Preferred Stock, $0.08 par
value per share, of the Company described therein; and

WHEREAS, as an inducement to the Investor to enter into the Purchase Agreement
and purchase the Shares, the Company provided the Investor with certain
observation rights regarding the Company's board of directors (the “Board”), as
further described, and subject to the terms and conditions set forth, herein;
and

WHEREAS, for a period ending on the longer of (a) three years from the effective
date of this Agreement, and (b) the date the Investor ceases to hold any Shares,
Investor will be entitled to have one representative (the “Observer”) attend and
participate in all functions (including those conducted by telephone) of the
Board of Directors, as an observer, but such observer will not be a member of
the Board of Directors and will have no voting rights (the “Observer”); provided
that such Observer shall have executed and delivered to the Company a copy of
the Acknowledgement and Agreement to be Bound in the form attached hereto as
Exhibit A (the “Acknowledgement”)

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1.             Observer Rights.  

1.1              The Observer may attend all meetings (including telephonic or
videoconference meetings) of the Board in a non-voting, observer capacity. The
Observer may participate fully in discussions of all matters brought to the
Board for consideration, but in no event shall the Observer (i) be deemed to be
a member of the Board; (ii) have the right to propose or offer any motions or
resolutions to the Board; or (iii) have the right to vote with respect to any
motions or resolutions proposed or offered to the Board. Upon request, the
Company shall allow the Observer to attend Board meetings by telephone or
electronic communication. The presence of the Observer shall not be taken into
account or required for purposes of establishing a quorum.  The Company shall
provide to the Observer copies of all notices, minutes, consents, and other
materials that it provides to Board members (collectively, “Board Materials”),
at the same time and in the same manner as such information is delivered to the
Board members.

--------------------------------------------------------------------------------



1.2              Notwithstanding anything herein to the contrary, the Company
may exclude the Observer from access to any Board Materials, meeting, or portion
thereof if the Board concludes, acting in good faith, that (i) such exclusion is
reasonably necessary to preserve the attorney-client or work product privilege
between the Company or its affiliate and its counsel; (ii) such Board Materials
or discussion relates to the Company's or its affiliates' relationship,
contractual or otherwise, with the Investor or its affiliates or any actual or
potential transactions between or involving the Company or its affiliates and
the Investor or its affiliates; (iii) such exclusion is necessary to avoid a
conflict of interest or disclosure that is restricted by any agreement to which
the Company or any of its affiliates is a party or otherwise bound; or (iv) such
exclusion is necessary to protect competitively sensitive information of the
Company or any of its affiliates.  Any committee of the Board may also exclude
such Observer from access to any notices, minutes, consents, and other materials
that it provides to members of such committee, or from any meeting of such
committee, or from any portion thereof, for any reason, in its sole discretion. 

2.             Confidential Information.

2.1              To the extent that any information obtained by the Observer
from the Company (or any director, officer, employee, or agent thereof) is
Confidential Information (as defined below), the Investor shall, and shall cause
the Observer to, treat any such Confidential Information as confidential in
accordance with the terms and conditions set out in this Section 2.

2.2              As used in this Agreement, “Confidential Information” means any
and all information or data concerning the Company or its affiliates, whether in
verbal, visual, written, electronic, or other form, which is disclosed to the
Observer by the Company or any director, officer, employee, or agent of the
Company (including all Board Material that is non-public information), together
with all information discerned from, based on, or relating to any of the
foregoing which may be prepared or created by the Observer, the Investor, or any
of its affiliates, or any of their respective directors, officers, employees,
agents, or advisors (each, a “Representative”); provided, however, that
“Confidential Information” shall not include information that:

(a)                is or becomes generally available to the public other than as
a result of disclosure of such information by the Investor, any of its
affiliates, any of their Representatives, or the Observer;

(b)               is independently developed by the Investor, any of its
affiliates, any of their Representatives, or the Observer without use of
Confidential Information provided by the Company or by any director, officer,
employee, or agent thereof;

(c)                becomes available to the recipient of such information at any
time on a non-confidential basis from a third party that is not, to the
recipient's knowledge, prohibited from disclosing such information to the
Investor or any of its affiliates, any of their respective Representatives, or
the Observer by any contractual, legal, or fiduciary obligation to the Company;
or



--------------------------------------------------------------------------------





 

(d)               was known by the Investor, any of its affiliates, or the
Observer prior to receipt from the Company or from any director, officer,
employee, or agent thereof.

2.3              The Investor shall, and shall cause the Observer to (a) retain
all Confidential Information in strict confidence; (b) not release or disclose
Confidential Information in any manner to any other person (other than
disclosures to the Investor, its affiliates, or to any of its or their
Representatives who (i) have a need to know such information; and (ii) are
informed of its confidential nature); and (c) use the Confidential Information
solely in connection with (i) the Investor's and Observer's rights hereunder; or
(ii) monitoring, reviewing, and analyzing the Investor's investment in the
Company and not for any other purpose; provided, however, that the foregoing
shall not apply to the extent the Investor, its affiliates, any of its or their
Representatives, or the Observer is compelled to disclose Confidential
Information by judicial or administrative process, pursuant to the advice of its
outside counsel, or by requirements of law; provided, further, however, that, if
legally permissible, prior written notice of such disclosure shall be given to
the Company so that the Company may take action, at its expense, to prevent such
disclosure and any such disclosure is limited only to that portion of the
Confidential Information which such person is compelled to disclose.

2.4              The Investor, on behalf of itself and the Observer,
acknowledges that the Confidential Information is proprietary to the Company and
may include trade secrets or other business information the disclosure of which
could harm the Company. None of the Investor, any of its affiliates, their
Representatives, or the Observer shall, by virtue of the Company's disclosure
of, or such person's use of any Confidential Information, acquire any rights
with respect thereto, all of which rights (including intellectual property
rights) shall remain exclusively with the Company. The Investor shall be
responsible for any breach of this Section 2 by the Observer, any of its
affiliates, or its or their Representatives.

2.5              The Investor agrees that, upon the request of the Company, it
will (and will cause the Observer, its affiliates, and its and their
Representatives to) promptly (a) return or destroy, at the Company's option, all
physical materials containing or consisting of Confidential Information and all
hard copies thereof in their possession or control; and (b) destroy all
electronically stored Confidential Information in their possession or control;
provided, however, that each of the Investor, its affiliates, and its and their
Representatives may retain any electronic or written copies of Confidential
Information as may be (i) stored on its electronic records or storage system
resulting from automated back-up systems; (ii) required by law, other regulatory
requirements, or internal document retention policies; or (iii) contained in
board presentations or minutes of board meetings of the Investor or its
affiliates; provided, further, however, that any such retained Confidential
Information shall remain subject to this Section 2.

--------------------------------------------------------------------------------



3.             Indemnification; Advancement of Expenses. The Company shall
indemnify, defend, and hold harmless Observer to the same extent provided by the
Company to its directors under the Certificate of Incorporation and Bylaws of
the Company in connection with any judgments and expenses actually and
reasonably incurred by Observer in connection with any claims brought against
Observer arising out of Observer’s designation or attendance as a non-voting
observer at meetings of the Board.  The Company shall advance all expenses
actually and reasonably incurred by Observer in connection with any such claim
to the same extent provided by the Company to its directors under the
Certificate of Incorporation and Bylaws of the Company; provided, however that
Observer shall submit a written undertaking to repay any expenses so advanced if
it shall ultimately be determined that Observer is not entitled to be
indemnified against such expenses.  The Company acknowledges and agrees that the
foregoing rights to indemnification and advancement of expenses in respect of
such third party claims constitute third-party rights extended to the Observer
by the Company and do not constitute rights to indemnification or advancement of
expenses as a result of the Observer serving as a director, officer, employee,
or agent of the Company.  The Observer shall not be entitled to indemnification
or advancement of expenses to the extent any such claim arises out of Observer’s
willful misconduct or violation of the Securities Act of 1933, as amended or the
Securities Exchange Act of 1934, as amended, as determined by a non-appealable
final order of a court of proper jurisdiction.

4.             Miscellaneous Provisions. This Agreement constitutes the entire
agreement and understanding of the parties, and supersedes any and all previous
agreements and understandings, whether oral or written, between the parties
regarding the matters set out in this Agreement. No provision of this Agreement
may be amended, modified, or waived, except in a writing signed by the parties
hereto. This Agreement may not be assigned by the Investor. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision, and if any restriction in
this Agreement is found by a court to be unreasonable or unenforceable, then
such court may amend or modify the restriction so it can be enforced to the
fullest extent permitted by law. The section headings in this Agreement have
been inserted as a matter of convenience of reference and are not a part of this
Agreement. This Agreement may be executed by electronic signature in any number
of counterparts, each of which together shall constitute one and the same
instrument. Any waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed to be a waiver of any other breach
of such provision or of any breach of any other provision of this Agreement. The
failure of a party to insist on strict adherence to any term of this Agreement
on one or more occasions shall not be construed as a waiver or deprive such
party of the right to thereafter insist on strict adherence to that term or any
other term of this Agreement.

5.             Remedies. The Company, on the one hand, and the Investor, on the
other hand, each acknowledge and agree that monetary damages would not be a
sufficient remedy for any breach (or threatened breach) of this Agreement by it
and that, in the event of any breach or threatened breach hereof, (a) the
non-breaching party shall have the right to immediate injunctive and other
equitable relief, without proof of actual damages; (b) the breaching party will
not plead in defense thereto that there would be an adequate remedy at law; and
(c) the breaching party agrees to waive any applicable right or requirement that
a bond be posted by the non-breaching party. Such remedies will not be the
exclusive remedies for a breach of this Agreement, but will be in addition to
all other remedies that may be available to the non-breaching party at law or in
equity. In the event that either party institutes any legal suit, action, or
proceeding against the other party arising out of or relating to this Agreement,
the prevailing party in the suit, action, or proceeding shall be entitled to
receive, in addition to all other damages to which it may be entitled, the costs
incurred by such party in conducting the suit, action, or proceeding, including
reasonable attorneys' fees and expenses and court costs.

--------------------------------------------------------------------------------



6.             Applicable Law; Venue. This Agreement, and any and all claims,
controversies, and causes of action arising out of or relating to this
Agreement, whether sounding in contract, tort, or statute, shall be governed by
the laws of Delaware, including its statutes of limitations, without giving
effect to any conflict-of-laws rule that would result in the application of the
laws of a different jurisdiction. Each party (a) irrevocably and unconditionally
consents to the personal jurisdiction and venue of the courts located in Orange
County, California; (b) agrees that it shall not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court;
(c) agrees that it shall not bring any action relating to this Agreement or
otherwise in any state or federal court other than the courts located in Orange
County, California; and (d) irrevocably waives the right to trial by jury.

 [signature page follows]

 

 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

COMPANY:

BIOMERICA, INC.

By:  /s/ Zackary Irani __________________

Name:  Zackary Irani

Title:  Chief Executive Officer

 

 

[Company Signature Page to Board Observer Agreement]

--------------------------------------------------------------------------------




INVESTOR:

Palm Global Small Cap Master Fund LP

By: /s/ Joshua Horowitz____________________

Name:  Joshua Horowitz

Title:  Portfolio Manager

 

 

[Investor Signature Page to Board Observer Agreement]

--------------------------------------------------------------------------------



 

EXHIBIT A

ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND

FEBRUARY 26, 2020

This Acknowledgement and Agreement to be Bound (“Acknowledgement”) is given by
the undersigned as a representative designated by Palm Ventures, LLC (the
“Investor”) to act as the Observer pursuant to that certain Board Observer
Agreement by and between Biomerica, Inc. (the “Company”) and the Investor dated
as of February 26, 2020 (the “Agreement”). Capitalized terms used, but not
defined, herein have the meanings ascribed thereto in the Agreement.

1.             By his execution of this Acknowledgement, the undersigned
acknowledges and agrees:

1.1              That he has received and reviewed a copy of the Agreement and
that his execution of this Acknowledgement is a condition precedent to his
appointment as the Observer under the Agreement.

1.2              To treat any Confidential Information obtained by him from the
Company (or any director, officer, employee, or agent thereof) in accordance
with Section 2 of the Agreement.

1.3              That either the Investor or the undersigned may terminate the
undersigned's service as the Observer at any time, with or without cause. If the
undersigned ceases to serve as the Observer, he shall (a) no longer be entitled
to exercise any rights afforded to the Observer under Section 1 of the Agreement
and (b) as promptly as practicable (but in any event not later than three (3)
business days thereafter) deliver all physical materials containing or
consisting of Confidential Information in his possession or control to the
Investor.

2.             Upon the written request of the Company or the Investor, the
undersigned will promptly execute and deliver any and all further instruments
and documents and take such further action as such party deems necessary to
effect the purposes of this Acknowledgement.

3.             No provision of this Acknowledgement may be amended, modified, or
waived, except in a writing signed by the undersigned, the Company and the
Investor. The invalidity or unenforceability of any provision of this
Acknowledgement shall not affect the validity or enforceability of any other
provision, and if any restriction in this Acknowledgement is found by a court to
be unreasonable or unenforceable, then such court may amend or modify the
restriction so it can be enforced to the fullest extent permitted by law. This
Acknowledgement may be executed by electronic signature in any number of
counterparts, each of which together shall constitute one and the same
instrument.

 

--------------------------------------------------------------------------------



4.             The undersigned acknowledges and agrees that monetary damages
would not be a sufficient remedy for any breach (or threatened breach) of this
Agreement by him and that, in the event of any breach or threatened breach
hereof, (a) the Company shall have the right to immediate injunctive and other
equitable relief, without proof of actual damages; (b) he will not plead in
defense thereto that there would be an adequate remedy at law, and (c) he agrees
to waive any applicable right or requirement that a bond be posted by the
Company. Such remedies will not be the exclusive remedies for a breach of this
Agreement, but will be in addition to all other remedies that may be available
to the Company at law or in equity.

5.             Section 6 (Applicable Law; Venue) of the Agreement shall be
applicable to this Acknowledgement, and the undersigned hereby agrees to be
bound thereby, as if set forth herein.

[signature page follows]


 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Acknowledgement as of the
date first above written.

 

 

 

 

/s/ Joshua Horowitz                         
Joshua Horowitz

19 W. Elm Street, Greenwich, CT 06830

 

 

 

[Signature Page to Board Observer Acknowledgment]

--------------------------------------------------------------------------------



ACKNOWLEDGED AND ACCEPTED as of this 26 day of February, 2020:

 

 

COMPANY:

 

BIOMERICA, INC.

By: /s/ Zackary Irani____________________________
Name:  Zackary Irani
Title:  Chief Executive Officer

 

 


 

[Signature Page to Board Observer Acknowledgment]

--------------------------------------------------------------------------------



 

INVESTOR:

 

Palm Global Small Cap Master Fund LP

 

By: /s/ Joshua Horowitz____________________

Name:  Joshua Horowitz

Title:  Portfolio Manager

 

[Signature Page to Board Observer Acknowledgment]

 